Citation Nr: 1804281	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  03-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement by VA for expenses incurred related to the Veteran's participation in an education program at Victor Valley College and California State University-San Bernardino based on his retroactive induction into the Chapter 31 vocational rehabilitation training program.


(The issues of entitlement to service connection for a neck disability and for hypertension will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 administrative decision issued by the Department of Veterans Affairs (VA) vocational rehabilitation and employment division at the Regional Office (RO) in Los Angeles, California.

In November 2003 and October 2007, the Veteran testified at hearings before Veterans Law Judges (VLJs) who are no longer employed by the Board.  Transcripts of the proceedings have been associated with the claims file.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  As the VLJs who conducted the Board hearings are no longer employed by the Board, they cannot participate in the adjudication of the Veteran's claim.  Later, in October 2015, the Veteran testified before the undersigned VLJ at a Board hearing in Washington, D.C.  A transcript of the hearing is of record.  Accordingly, the Board will proceed with addressing the appeal.

This case was most recently before the Board in March 2016, where the matter was remanded for further development.  Upon completion of such development, the Agency of Original Jurisdiction (AOJ) continued to deny this claim, as reflected in an August 2017 Supplemental Statement of the Case (SSOC), and returned the matter to the Board for further review.  The Board notes that there was substantial compliance with its March 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  In March 2006, the Veteran was granted retroactive induction into the Chapter 31 vocational rehabilitation training program pursuant

2.  In March 2009, VA sent the Veteran a letter specifying the tuition, fees, and other verifiable expenses that had already been paid or reimbursed, and what would and would not be paid or reimbursed, based on his participation in an education program at Victor Valley College and California State University-San Bernardino.

3.  Adequate evidence, including any receipts or other documentation of reported expenses, clearly identifying, with specificity, any and all expenses the Veteran believes should be reimbursed or paid by VA has not been received.


CONCLUSION OF LAW

The criteria for additional payment or reimbursement by VA for expenses incurred related to the Veteran's participation in an education program based on his retroactive induction into the Chapter 31 vocational rehabilitation training program have not been met.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 21.282 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veterans Claims Assistance Act of 2000 does not apply to cases involving vocational rehabilitation benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).

However, VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Pursuant to 38 C.F.R. § 21.420(a), VA will inform a Veteran, in writing, of findings that affect the receipt of benefits and services under Chapter 31.  In this case, the Veteran was sent a copy of the decision denying his claim of entitlement to additional payment or reimbursement by VA for expenses incurred related to the Veteran's participation in an education program, a Statement of the Case (SOC) showing the evidence considered and the reasons why the claim remained denied, as well as additional SSOCs readjudicating the claim.  The RO has obtained relevant VA records and information regarding the Veteran's claim.  Accordingly, that Board finds that VA has informed the Veteran, in writing, of findings affecting his receipt of vocational rehabilitation benefits and services.

II.  Additional Payment or Reimbursement for Expenses

Vocational rehabilitation services are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C. § 3100; 38 C.F.R. §§ 21.1, 21.70.

Pursuant to 38 C.F.R. § 21.282(b), an individual may be inducted into a rehabilitation program on a retroactive basis.  If the individual is retroactively inducted, as is the case here, VA may authorize payment pursuant to § 21.262 or § 21.264 for tuition, fees, and other verifiable expenses that an individual paid or incurred consistent with the approved rehabilitation program.  Id.  While proof is required to substantiate the expenses and payment, if the Veteran is not able to provide the required documentation, then the vendor can be asked to assist.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

In this case, in a February 2009 statement, the Veteran indicated that he was entitled to payment or reimbursement for expenses incurred related to his participation in an education program at Victor Valley College and California State University-San Bernardino from 2002- 2008.  In response, VA sent the Veteran a letter in March 2009 that identified the tuition, fees, and other verifiable expenses that had already been paid or reimbursed, and what would and would not be reimbursed, based on his participation in the education program.  See VA Notification Letter dated Mar. 30, 2009 (indicating that the Veteran's request for reimbursement of approximately $9,400.00 of reported expenses was denied due to a lack of documentation of these items to reimburse and the school was not able to provide any information on the cost of the items at the time the course(s) was taken).

Throughout the course of this appeal, VA has requested that the Veteran identify, with specificity, any and all expenses and their amounts that he believed should be reimbursed or paid by VA related to his participation in an education program at Victor Valley College and California State University-San Bernardino, as well as to submit any evidence in his possession that pertains to his claim, including any receipts and documentation of reported expenses.  Most recently, VA sent such a letter to the Veteran on June 19, 2017.  To date, VA has not received a response regarding these recent requests.  See Veteran's Letter dated Apr. 30, 2009 (stating that he has already outlined all and what [VA] should have paid).  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Id.

Accordingly, without adequate evidence-such as any receipts, credit card statements, or documentation of reported expenses- clearly identifying, with specificity, any and all expenses the Veteran believes should be reimbursed or paid by VA, the Board finds the preponderance of the evidence is against entitlement to additional payment or reimbursement by VA for expenses incurred related to his participation in an education program based on his retroactive induction into the Chapter 31 vocational rehabilitation training program.  38 C.F.R. § 21.282.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to additional payment or reimbursement by VA for expenses incurred related to the Veteran's participation in an education program at Victor Valley College and California State University-San Bernardino based on his retroactive induction into the Chapter 31 vocational rehabilitation training program is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


